DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 7/29/2022 is acknowledged.  In view of Applicant’s amendments, filed 7/29/2022, the species of Mg alloys will be examined together.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102978494A)(cited on IDS)(machine translation previously cited).
With respect to Claims 1 and 4, Zheng teaches a magnesium alloy comprising: Ge: ≤ 5 wt% (excluding zero), Zn: ≤ 2 wt%, Ca: ≤ 2 wt%, and optionally ≤ 2 wt% of trace elements including one or more of Mn, Zr, Sn, rare earths and Y. (para. 8-15; Claims 1-5).  Thus, Zheng teaches a magnesium alloy with compositional ranges overlapping each of the respectively claimed ranges of Claim 1 and 4.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, with respect to the preamble recitation “high strength and corrosion-resistant magnesium alloy material,” the claim does not require any particular property values.  Zheng teaches a magnesium alloy material with good corrosion resistance and mechanical properties (thus, including strength)(see, e.g., para. 8) and is therefore, deemed to teach a high strength and corrosion-resistant magnesium alloy material meeting the instant claims.
With respect to Claims 2 and 7, Zheng teaches that Ge is known to form Mg2Ge intermetallic compound phase in a magnesium matrix (para. 4) but is silent as to whether the magnesium alloy comprises an α-Mg phase and a column-shaped Mg2Ge intermetallic compound phase.  However, as Zheng teaches a magnesium alloy with substantially the same composition and made by a method substantially similar to that instantly disclosed, including casting into a heated mold and solution treatment at 400° C, followed by working (Zheng, para. 25-28, 56-63; Instant specification, para. 62-66, Table 2), it would be expected to result in the same properties, including an α-Mg phase and a column-shaped Mg2Ge intermetallic compound phase.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 3 and 8, Zheng teaches a magnesium alloy with good corrosion resistance and mechanical properties (see, e.g., para. 8) but is silent as to the yield strength and corrosion weight loss as instantly claimed.  However, as Zheng teaches a magnesium alloy with substantially the same composition and made by a method substantially similar to that instantly disclosed, including casting into a heated mold and solution treatment at 400° C, followed by working (Zheng, para. 56-63; Instant specification, para. 62-66, Table 2), it would be expected to result in the same properties, including yield strength and corrosion weight loss. See MPEP 2112.01.   
With respect to Claim 6, Zheng teaches limiting the content of trace elements, if present, to 2 wt% or less, overlapping the instantly claimed range. (para. 13-14; Claim 4).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102978494A)(cited on IDS)(machine translation previously cited), as applied to Claim 4 above, in view of Zhang et al. (US 2017/0327931).
With respect to Claim 5, Zheng is silent as to the addition of at least one of Al, Cu, Si and Fe.
Zhang teaches a magnesium alloy drawn to improved strength and corrosion resistance, and teaches the addition of up to 0.2 wt% of Al and/or Zn to improve casting and mechanical properties, including corrosion resistance. (para. 6-18, 52).  Thus, Zhang teaches that Al may be used as a substitute or in addition to Zn to improve corrosion resistance in a magnesium alloy.
Thus, both Zheng and Zhang are drawn to magnesium alloys with minor contents of alloying elements, including Zn, and drawn to improved corrosion resistance properties.  It would have been obvious to one of ordinary skill in the art to modify the magnesium alloy of Zheng, to further include and/or substitute for a portion of Zn, up to 2 wt% of Al, as taught by Zhang, in order to improve casting and mechanical properties, including corrosion resistance.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180105910; US 20180087133.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735